DECISION DENYING MOTION TO CONVERT CASE
S. MARTIN TEEL, Jr., Bankruptcy Judge.
The Debtor has moved to convert this case to a case under Chapter 13. The case was earlier a Chapter 11 case and was converted to Chapter 7 pursuant to 11 U.S.C. § 1112. The Debtor thus no longer has the right to convert his case to a Chapter 13 case pursuant to 11 U.S.C. § 706(a). The Debtor, citing In re Sensibaugh, 9 B.R. 45 (Bankr.E.D.Va.1981), argues that although he no longer has the absolute right of conversion under § 706(a) the Court in its discretion may convert the case to Chapter 13. The Court must disagree for the reasons set forth in In re Hanna, 100 B.R. 591 (Bankr.M.D.Fla.1989), and In re Carter, 84 B.R. 744 (D.Kan.1988). An order of denial follows.